                                        1   ERIC W. SWANIS, ESQ.
                                            Nevada Bar No. 6840
                                        2   GREENBERG TRAURIG, LLP
                                        3   10845 Griffith Peak Drive, Suite 600
                                            Las Vegas, Nevada 89135
                                        4   Telephone: (702) 792-3773
                                            Facsimile: (702) 792-9002
                                        5
                                            Email: swanise@gtlaw.com
                                        6   CASEY SHPALL, ESQ.
                                            Admitted Pro Hac Vice
                                        7   GREGORY R. TAN, ESQ.
                                        8   Admitted Pro Hac Vice
                                            GREENBERG TRAURIG, LLP
                                        9   1144 15th Street, Suite 3300
                                            Denver, Colorado 80202
                                       10   Telephone: 303) 572-6500
                                            Email: shpallc@gtlaw.com
                                       11
                                                   tangr@gtlaw.com
                                       12   Counsel for Defendants
10845 Griffith Peak Drive, Suite 600
     Greenberg Traurig, LLP




                                       13                           IN THE UNITED STATES DISTRICT COURT
      Las Vegas, NV 89135

       (702) 792-9002 (fax)
          (702) 792-3773




                                       14                                 FOR THE DISTRICT OF NEVADA
                                       15   CRISS L. ROGERS,                                             CASE NO. 2:19-cv-01581-APG-NJK
                                       16                                   Plaintiff,
                                       17
                                                     v.                                                      PROPOSED STIPULATED
                                       18                                                                     PROTECTIVE ORDER
                                            C. R. BARD, INC.; BARD PERIPHERAL
                                       19   VASCULAR, INCORPORATED,
                                       20
                                                                             Defendants.
                                       21

                                       22

                                       23           The parties, through their respective counsel, stipulate to the entry of a protective order to
                                       24   govern the dissemination of documents, materials, and other information, including the substance
                                       25   and content thereof, designated by any party as confidential and produced by any party in support of
                                       26   motions, in response to written discovery, or during any formal or informal discovery in this litigation
                                       27   subject to the terms as set forth below.
                                       28   ///

                                                                                             -1-
                                            ACTIVE 46783486v1
                                        1           WHEREAS, the parties to this action, through their respective counsel, have agreed that a

                                        2   protective order preserving the confidentiality of certain documents and information should be

                                        3   entered by the Court.

                                        4           THEREFORE, IT IS ORDERED as follows:

                                        5   I.      Definitions

                                        6           1.      Confidential Information. “Confidential Information” is defined herein as any

                                        7    information that constitutes, reflects, discloses, or contains: (1) a “trade secret or other confidential

                                        8    research, development, or commercial information” that is suitable for protection under Federal

                                        9    Rule of Civil Procedure 26(c)(1)(G); ; and (2) information that may be protected from disclosure
                                       10    under a party’s constitutional right of privacy such as confidential and private psychiatric,
                                       11    psychological, medical condition and/or employment information.
                                       12           2.      Trade Secret. A party, in designating information “Confidential” because it contains
10845 Griffith Peak Drive, Suite 600
     Greenberg Traurig, LLP




                                       13   a “Trade Secret,” shall designate only information that meets the definition of trade secret contained
      Las Vegas, NV 89135

       (702) 792-9002 (fax)
          (702) 792-3773




                                       14   in 18 U.S.C. § 1839:
                                       15
                                                            the term “trade secret” means all forms and types of financial, business,
                                       16                   scientific, technical, economic, or engineering information, including
                                                            patterns, plans, compilations, program devices, formulas, designs,
                                       17
                                                            prototypes, methods, techniques, processes, procedures, programs, or
                                       18                   codes, whether tangible or intangible, and whether or how stored,
                                                            compiled, or memorialized physically, electronically, graphically,
                                       19                   photographically, or in writing if –
                                       20                           (A)    the owner thereof has taken reasonable measures to
                                       21                           keep such information secret; and

                                       22                           (B)     the information derives independent economic value,
                                                                    actual or potential, from not being generally known to, and not
                                       23                           being readily ascertainable through proper means by, the
                                                                    public.
                                       24

                                       25           3.      This Action. “This Action” means Criss L. Rogers v. C. R. Bard, Inc., et al., Case

                                       26   No. 2:19-cv-01581-APG-NJK, pending in the United States District Court District of Nevada.

                                       27   ///

                                       28   ///

                                                                                              -2-
                                            ACTIVE 46783486v1
                                        1   II.     Information Within the Scope of the Protective Order

                                        2           4.      This Protective Order shall govern all hard copy and electronic materials, the

                                        3   information contained therein, and all other information produced or disclosed during This Action,

                                        4   including all copies, excerpts, summaries, or compilations thereof, whether revealed in a document,

                                        5   deposition, other testimony, discovery response or otherwise, by any party to This Action or its

                                        6   representatives (the “Supplying Party”) to any other party or parties to This Action or their

                                        7   representatives (the “Receiving Party”), whether provided voluntarily, pursuant to formal discovery

                                        8   procedures, or otherwise.     The Parties agree that confidentiality of materials at trial will be

                                        9   determined by the Court after a separate briefing and/or argument process.
                                       10           5.      The scope of confidentiality protections afforded under this Protective Order does not
                                       11   include any trial exhibits or trial testimony entered into evidence during the case known as Phillips
                                       12   v. C. R. Bard, Inc., et al., No. 3:12-cv-00344-RCJ-WGC (D. Nev. June 1, 2015), as to which that
10845 Griffith Peak Drive, Suite 600
     Greenberg Traurig, LLP




                                       13   Court entered an Order denying Bard’s motion to seal trial exhibits and trial transcripts. In addition,
      Las Vegas, NV 89135

       (702) 792-9002 (fax)
          (702) 792-3773




                                       14   this Protective Order does not apply to any document that was admitted into evidence during the
                                       15   three MDL Bard IVC filter bellwether cases In Re: Bard IVC Filters Products Liability Litigation,
                                       16   MDL 2641, listed in Exhibit 2 of the MDL Court’s Suggestion of Remand and Transfer Order, Dkt.
                                       17   No. 3. To the extent only a portion of a document was admitted, only that portion of the document
                                       18   that was admitted shall not be subject to protection.
                                       19           Notwithstanding the foregoing, this Protective Order does not address or alter whether or not
                                       20   Defendants may argue that non-confidential documents should still be entitled to protection under
                                       21   the work-product doctrine and/or the attorney-client communication privilege.
                                       22   III.    Designating Information As “Confidential” Pursuant to This Protective Order

                                       23           6.      Documents. Any Supplying Party producing documents that contain information that

                                       24   meets the definition of Confidential Information as provided in Paragraph 1 and 2 herein, may

                                       25   designate the contents of the documents as “Confidential” prior to or at the time of production by

                                       26   placing the following designation on the documents: “CONFIDENTIAL – Subject to Protective

                                       27   Order.” Where a document consists of more than one page, each page of the document shall be

                                       28   designated as such. Any document or information for which it is impracticable or impossible to affix

                                                                                             -3-
                                            ACTIVE 46783486v1
                                        1   such a legend may be designated by written notice to that effect with a reasonable description of the

                                        2   material in question including a BATES number, where applicable.

                                        3           7.      If a Supplying Party makes documents or information available for inspection, rather

                                        4   than delivering copies to another party, no “Confidential” designation is required in advance of the

                                        5   initial inspection. For the purposes of initial inspection only, the documents shall be considered

                                        6   “CONFIDENTIAL.” Upon production of the inspected documents, the Supplying Party shall

                                        7   designate which of the produced or copied documents and materials are or contain Confidential

                                        8   Information pursuant to Paragraph 6 of this Order.

                                        9           8.      Written Discovery.       If responses to written discovery contain Confidential
                                       10   Information as defined in Paragraph 1 and 2 of this Protective Order, the Responding Party may
                                       11   designate the responsive documents and information, as set forth in Paragraph 6, with specific
                                       12   indication of the page and line references of the material that is “Confidential” under the terms of
10845 Griffith Peak Drive, Suite 600
     Greenberg Traurig, LLP




                                       13   this Protective Order.
      Las Vegas, NV 89135

       (702) 792-9002 (fax)
          (702) 792-3773




                                       14           9.      Depositions. The parties may designate as Confidential any deposition transcript, or
                                       15   portions thereof, in This Action that meets the definition of Confidential Information provided in
                                       16   Paragraphs 1 and 2 of this Protective Order. Counsel for the designating party shall advise the court
                                       17   reporter and the parties on the record during the deposition or by letter no later than thirty (30)
                                       18   calendar days after the court reporter provides the parties with the final deposition transcript. If any
                                       19   portion or all of a deposition transcript is designated as Confidential Information, the court reporter
                                       20   shall label the cover page of the original and one copy of the transcript to state that Confidential
                                       21   Information is contained therein, and shall label as “Confidential” each page of the transcript and/or
                                       22   exhibits to the deposition transcript that constitute “Confidential Information.”         Confidential
                                       23   designations of transcripts or portions thereof, apply to audio, video, or other recordings of the
                                       24   testimony. The court reporter shall clearly mark any transcript or portion thereof prior to the
                                       25   expiration of the 30-day period as “DO NOT DISCLOSE – SUBJECT TO FURTHER
                                       26   CONFIDENTIALITY REVIEW.” Deposition transcripts or portions thereof will be treated as
                                       27   Confidential Information until expiration of the 30-day period. If any party does not designate the
                                       28   transcript as “Confidential” either at the time of the deposition or within the 30-day period defined

                                                                                             -4-
                                            ACTIVE 46783486v1
                                        1   above, no portion of the entire transcript will be deemed “Confidential” and the “DO NOT

                                        2   DISCLOSE- SUBJECT TO FURTHER CONFIDENTIALITY REVIEW” legend shall be removed.

                                        3   The 30-day period may not be extended without mutual agreement of the parties.

                                        4           10.     Confidential Information Produced by Third Parties. A party in This Action may

                                        5   designate as Confidential any document, information, or testimony produced or supplied by any

                                        6   person or entity not a party to This Action, that constitutes or meets the definition of Confidential

                                        7   Information as defined in Paragraphs 1 and 2 of this Protective Order.           The party claiming

                                        8   confidentiality shall designate the information as such within thirty (30) days of its receipt of such

                                        9   information. Any party receiving information from a third party shall treat such information as
                                       10   Confidential Information during this thirty (30) day period while all parties have an opportunity to
                                       11   review the information and to determine whether it should be designated as confidential. Any party

                                       12   designating third party information as Confidential Information shall have the same rights, duties,
10845 Griffith Peak Drive, Suite 600
     Greenberg Traurig, LLP




                                       13   and obligations, as a Supplying Party under this Protective Order.
      Las Vegas, NV 89135

       (702) 792-9002 (fax)
          (702) 792-3773




                                       14           11.     Publicly Available Information. The confidentiality restrictions and confidentiality

                                       15   obligations set forth herein shall not apply to information that is at the time of production or

                                       16   disclosure, or subsequently becomes, through no wrongful act on the part of the Receiving Party,

                                       17   generally available to the public through publication or otherwise. This includes information

                                       18   published during public hearings and trials, if the Supplying Party does not move to seal or appeal

                                       19   any order denying such motion to seal within the time permitted under the applicable rules.

                                       20   Notwithstanding the foregoing, this Protective Order does not address or alter whether or not

                                       21   Defendants may argue that non-confidential documents should still be entitled to protection under

                                       22   the work-product doctrine and/or the attorney-client communication privilege.

                                       23   IV.     Limitations on Use of Confidential Information

                                       24           12.     All Confidential Information shall be used for the purpose of this lawsuit only, and

                                       25   except as permitted by this Order, the parties and their respective attorneys, as well as experts or

                                       26   consultants, shall not give, show, or otherwise divulge or disclose the Confidential Information, or

                                       27   any copies, prints, negatives or summaries thereof to any person or entity. Notwithstanding the

                                       28   foregoing provisions of this paragraph, nothing in this Order shall prevent the use of any of the

                                                                                            -5-
                                            ACTIVE 46783486v1
                                        1   documents or electronically stored information (“ESI”) produced pursuant to this Protective Order

                                        2   in other actions brought by the plaintiff’s counsel, so long as a comparable protective order is entered

                                        3   in those other actions.

                                        4           13.       Confidential Information pursuant to this Protective Order shall be treated by the

                                        5   parties, their counsel, and any other signatory to this Protective Order as being confidential and

                                        6   private. Any copy of Confidential Information shall have the same status as the original. The

                                        7   disclosure and use of Confidential Information shall be confined to the permissible disclosures and

                                        8   uses set forth in this Protective Order, and no one shall disclose or use Confidential Information in a

                                        9   manner inconsistent with the terms and the intent of this Protective Order.
                                       10           14.       Confidential Information may be disclosed only to the following persons and shall be

                                       11   used solely for the litigation of This Action and may not be disclosed to anyone not authorized under

                                       12   this paragraph:
10845 Griffith Peak Drive, Suite 600
     Greenberg Traurig, LLP




                                       13                     a.      Parties, their representatives, in-house counsel and regular employees who are
      Las Vegas, NV 89135

       (702) 792-9002 (fax)
          (702) 792-3773




                                       14                             actively engaged in, or actively overseeing This Action;
                                       15                     b.      Counsel of record, their associated attorneys, and support staff, including
                                       16                             paralegal and secretarial personnel who are working on This Action;
                                       17                     c.      Experts and consultants (including their employees/contractors) who are
                                       18                             consulted or retained by a party to assist in the litigation of This Action;
                                       19                     d.      Third-party contractors and their employees who are consulted or retained by
                                       20                             one or more parties to provide litigation-support or copy services in
                                       21                             connection with the litigation of This Action
                                       22                     e.      Witnesses or prospective witnesses in This Action;
                                       23                     f.      Court reporters, videographers, and other persons involved in recording
                                       24                             deposition testimony in This Action;
                                       25                     g.      The Court and its personnel, including any mediators and/or special masters
                                       26                             appointed by the Court, or if an appeal, the court with appellate jurisdiction;
                                       27                             and
                                       28                     h.      Jurors in This Action.

                                                                                                -6-
                                            ACTIVE 46783486v1
                                        1           15.     Prior to the disclosure of any Confidential Information to any person identified in

                                        2   Paragraph 14 above (except the Court and its personnel and jurors in This Action), the disclosing

                                        3   party will provide each potential recipient of Confidential Information with a copy of this Protective

                                        4   Order, which said recipient shall read. Upon reading this Protective Order, such person shall sign an

                                        5   Agreement to Maintain Confidentiality (“Confidentiality Agreement”), attached to this Order as

                                        6   Exhibit A, acknowledging that he or she has read this Protective Order and shall abide by its terms.

                                        7   Notwithstanding the foregoing provision, Confidential Information may be disclosed to a witness

                                        8   who will not sign an Confidentiality Agreement in a deposition at which the party who has designated

                                        9   the Confidential Information is represented or has been given notice that Confidential Information
                                       10   produced by the party may be used. These Confidentiality Agreements are strictly confidential and
                                       11   shall be maintained by counsel for each party and only with good cause shown and separate court

                                       12   order will the Confidentiality Agreements be disclosed to the opposing side. Persons who come into
10845 Griffith Peak Drive, Suite 600
     Greenberg Traurig, LLP




                                       13   contact with Confidential Information for clerical or administrative purposes, and who do not retain
      Las Vegas, NV 89135

       (702) 792-9002 (fax)
          (702) 792-3773




                                       14   copies or extracts thereof, are not required to execute Confidentiality Agreements but must comply

                                       15   with the terms of this Protective Order.

                                       16           16.     All persons receiving or given access to Confidential Information in accordance with

                                       17   the terms of this Order consent to the continuing jurisdiction of this Court for the purposes of

                                       18   enforcing this Order and remedying any violations thereof.

                                       19           17.     Confidential Information shall not be placed or deposited in any sort of data bank that

                                       20   is made available for indiscriminate or general circulation to lawyers, litigants, consultants, expert

                                       21   witnesses or any other persons not working on This Action and not signatories to this Protective

                                       22   Order. This paragraph and the other provisions of this Order shall not apply to materials which, if

                                       23   challenged by any party, the Court rules are not entitled to protection. This paragraph does not limit

                                       24   or restrict in any way the manner in which a party may store and make Confidential Information

                                       25   available to the attorneys, support staff, experts, and any other persons or entities working on This

                                       26   Action, provided the general terms of this Order are followed.

                                       27           18.     The parties and their counsel as well as their technical consultants and experts shall

                                       28   also not sell, offer, advertise, publicize nor provide under any condition any Confidential Information

                                                                                             -7-
                                            ACTIVE 46783486v1
                                        1   produced by any other party to any competitor of any defendant or to any employee or any competitor

                                        2   (irrespective of whether they are retained as an expert by a party in This Action).

                                        3           19.     In the event that either of the parties is served by a non-party with a subpoena for

                                        4   Confidential Information that was originally provided and claimed as Confidential by another party,

                                        5   the Receiving Party will give notice to the Supplying Party, where reasonably possible, no less than

                                        6   ten (10) business days prior to disclosure by providing a copy of the subpoena, to allow a reasonable

                                        7   opportunity for the Supplying Party to object to such production before any production takes place.

                                        8           20.     If a Receiving Party learns of any unauthorized disclosure of Confidential

                                        9   Information, it shall take reasonable efforts to immediately (a) inform the Supplying Party in writing
                                       10   of such disclosure, including to whom the material was disclosed; (b) make a reasonable effort to
                                       11   retrieve all copies of the Confidential Information only to the extent the Receiving Party has control
                                       12   over the unauthorized disclosed documents; (c) and to the extent the Receiving party has control over
10845 Griffith Peak Drive, Suite 600
     Greenberg Traurig, LLP




                                       13   the person or persons to whom unauthorized disclosures were made, inform the persons of the terms
      Las Vegas, NV 89135

       (702) 792-9002 (fax)
          (702) 792-3773




                                       14   of this Protective Order.
                                       15   V.      Changes in and Objections to Designation of Information

                                       16           21.     “Clawback” of Irrelevant Confidential Information.             If a Supplying Party

                                       17   produces any document containing Confidential Information that they identify to the Receiving Party

                                       18   as irrelevant, the Supplying Party may notify the Receiving Party of the Irrelevant Confidential

                                       19   Information in writing. If a portion of the document contains information relevant to This Action,

                                       20   the Supplying Party shall also supply the Receiving Party with a new copy of the document which

                                       21   shall be substituted for the earlier produced document. Upon receipt of the substitute document, the

                                       22   Supplying Party shall promptly return or destroy the earlier produced document. Upon receipt of the

                                       23   Supplying Party’s written notice, the Receiving Party shall, within a reasonable time, not exceed

                                       24   twenty (20) days, (a) treat such material in accordance with this Order; (b) take reasonable steps to

                                       25   notify any person to whom the Receiving Party disclosed such information of the new confidential

                                       26   designation; (c) take reasonable steps to procure the return of all copies of such material from any

                                       27   such persons who are not entitled to receipt of Confidential Information under the terms of this

                                       28   ///

                                                                                             -8-
                                            ACTIVE 46783486v1
                                        1   Protective Order; (d) request in writing that such person procure the return of such information from

                                        2   any person to whom such person may have disclosed the information.

                                        3           22.     Challenges to Designation of Confidential Information. A Receiving Party may

                                        4   challenge a Supplying Party’s designation or re-designation by notifying the Supplying Party in

                                        5   writing that the confidentiality designation does not meet the definition of “Confidential

                                        6   Information.” The designation by any party of Confidential Information raises no presumption that

                                        7   the information or documents are entitled under the law to protection. If any party contends, in

                                        8   writing, that any document, material, ESI, or other thing has been erroneously designated as

                                        9   Confidential Information, the party who designated the information as Confidential Information shall
                                       10   initiate a meet and confer within ten (10) days with the opposing party and the parties shall make a
                                       11   good faith effort to resolve issues relating to such designations. After the meet and confer, the party
                                       12   who designated the information as Confidential Information shall file a motion with the Court within
10845 Griffith Peak Drive, Suite 600
     Greenberg Traurig, LLP




                                       13   thirty (30) days of receiving such written notification establishing that the information is entitled to
      Las Vegas, NV 89135

       (702) 792-9002 (fax)
          (702) 792-3773




                                       14   protection as Confidential Information under the law. If the designating party fails to timely file such
                                       15   a motion within the allotted thirty (30) day period, the document, ESI, material, or other thing, which
                                       16   is designated as Confidential Information, shall forthwith be produced and be deemed not to be
                                       17   Confidential Information. Any information or thing being challenged as inappropriately designated
                                       18   as Confidential Information shall nonetheless be treated as Confidential Information unless and until
                                       19   either (a) the designating party gives written permission to do otherwise, (b) the designating party
                                       20   fails to file a motion establishing that the challenged material is subject to protection as Confidential
                                       21   Information under the law within the thirty (30) day time period, or (c) the Court rules that the
                                       22   document, material, ESI, or other thing shall not be treated as confidential. Should the Court rule that
                                       23   any item designated as Confidential Information is not entitled to protection under the law, the
                                       24   designating party shall, within fourteen (14) days after all appeals are exhausted, provide the party
                                       25   challenging the confidential designation with copies of each item free of any language indicating that
                                       26   the item is subject to a Protective Order. A Receiving Party shall only challenge documents under
                                       27   this Paragraph that they have a good faith basis for using in This Action.
                                       28   ///

                                                                                              -9-
                                            ACTIVE 46783486v1
                                            9



                                        1           23.     Nothing in this Protective Order shall be deemed to shift the burden of proof to the

                                        2   party challenging the confidential designation with regard to whether the materials produced pursuant

                                        3   to this Protective Order are entitled to protection under the law as Confidential Information.

                                        4   VI.     Filing Under Seal

                                        5           24.    Where
                                                    See order issueda concurrently
                                                                      Party Files Documents
                                                                                   herewith. and Contends the Documents Should be Kept

                                        6   Sealed. Where a party intends to file documents that contain Confidential Information with the

                                        7   Court, said party must file a motion for an order sealing the documents consistent with applicable
                                            See order issued concurrently herewith.
                                        8   law and comply with the provisions of FRCP 5.2 and LR IC 6-1 of the local rules. A copy of the

                                        9   motion must be served on all parties that have appeared in the case.
                                       10           25.     Where a Party Files Documents Claimed as Confidential by Another Party. A
                                       11   party that files or intends to file with the Court Confidential Information produced by another party
                                       12   but does not intend to request to have the records sealed, must do the following:
10845 Griffith Peak Drive, Suite 600
     Greenberg Traurig, LLP




                                       13                   a.     Make arrangements consistent with FRCP 5.2 and LR IC 6-1 of the local rules
      Las Vegas, NV 89135

       (702) 792-9002 (fax)
          (702) 792-3773




                                       14                          to lodge the documents under seal. See order issued concurrently herewith.
                                       15                   b.     File redacted copies of the documents (if appropriate) so that they do not
                                       16                          disclose the contents of the records that are subject to the confidentiality
                                       17                          agreement or protective order;
                                       18                   c.     Serve a copy of the motion on all parties that have appeared in the case; and
                                       19                   d.     Give written notice to the party that produced the documents that the
                                       20                          documents will be placed in the public court file unless the party files a timely
                                       21                          motion to seal records.
                                       22           If the party that produced the Confidential Information and was served with the
                                       23   abovementioned notice fails to file a motion to seal the records within fifteen (15) days of receipt of
                                       24   the notice referenced in Subparagraph 25.d. or to obtain a court order extending the time to file such
                                       25   motion, the clerk must promptly remove all the documents filed under seal pursuant to this provision
                                       26   from the envelope or container where they are located and place them in the public file. If the party
                                       27   files a motion or an application to seal within fifteen (15) days of receipt of the notice referenced in
                                       28   Subparagraph 25.d. days or such later time as the Court has ordered, these documents are to remain

                                                                                             - 10 -
                                            ACTIVE 46783486v1
                                        1   conditionally under seal until the Court rules on the motion or application and thereafter are to be

                                        2   filed as ordered by the Court.

                                        3           This section shall not apply with respect to documents admitted into evidence as exhibits at

                                        4   the trial of this matter. The Supplying Party reserves the right, however, to petition the Court for

                                        5   protection with respect to such documents admitted into evidence as exhibits at trial.

                                        6   VII.    Miscellaneous Provisions

                                        7           26.     Amending or Modifying Protective Order. By written agreement of the parties, or

                                        8   upon motion and order of the Court, the terms of this Protective Order may be amended or modified.

                                        9   This Protective Order shall continue in force until amended or modified by consent or agreement of
                                       10   the parties or by order of the Court, and shall survive any final judgment or settlement in This Action,
                                       11   including but not limited to any final adjudication of any appeals petitions for extraordinary writs,
                                       12   unless otherwise vacated or modified by the Court. The Court shall have continuing jurisdiction over
10845 Griffith Peak Drive, Suite 600
     Greenberg Traurig, LLP




                                       13   the terms and provisions of this Protective Order.
      Las Vegas, NV 89135

       (702) 792-9002 (fax)
          (702) 792-3773




                                       14           27.     After Final Adjudication. Upon written demand by the Supplying Party made
                                       15   within thirty (30) days after final adjudication of This Action, including but not limited to, any final
                                       16   adjudication of any appeals and petitions for extraordinary writs, the Receiving Party shall assemble
                                       17   and return all Confidential Information to the Supplying Party or, alternatively, shall destroy all such
                                       18   material at the Supplying Party’s expense. The Receiving Party shall verify the complete destruction
                                       19   or return to the Supplying Party all such Confidential Information by executing and mailing to
                                       20   counsel for the Supplying Party an Acknowledgment in the form attached hereto as Exhibit B. A
                                       21   copy of each such executed Acknowledgment shall be maintained by counsel for the Receiving Party
                                       22   and counsel for the Supplying Party. Notwithstanding the foregoing provisions of this paragraph,
                                       23   the Receiving Party may maintain its privileged communications, work product, Confidentiality
                                       24   Agreements and Acknowledgments pursuant to the Protective Order, materials required to be
                                       25   retained pursuant to applicable law, and all court-filed documents even though they contain
                                       26   Confidential Information, but such materials shall remain subject to the terms of this Protective
                                       27   Order. This provision may not be invoked while the plaintiff’s attorneys of record have active
                                       28   ///

                                                                                             - 11 -
                                            ACTIVE 46783486v1
                                        1   pending cases relating to IVC Filters manufactured by C. R. Bard, Inc. and/or Bard Peripheral

                                        2   Vascular, Inc.

                                        3           28.      The terms of this Protective Order do not preclude, limit, restrict, or otherwise apply

                                        4   to the use of Confidential Information at trial. The use of Confidential Information during trial will

                                        5   be addressed in a later agreement between the parties, or, if they cannot reach an agreement, by

                                        6   further order of the Court.

                                        7           29.      Nothing in this Order shall be deemed a waiver of any parties’ right to oppose any

                                        8   motion by any other party for a protective order or to oppose any objection to the disclosure of any

                                        9   information or documents on any legal grounds, including, but not limited to, the grounds that the
                                       10   party seeking the protective order has neither timely nor adequately objected to disclosure of such
                                       11   documents and information or moved for a protective order.
                                       12           30.      This Protective Order does not relieve any party of its obligations to respond to
10845 Griffith Peak Drive, Suite 600
     Greenberg Traurig, LLP




                                       13   otherwise proper discovery in This Action. Nothing contained in this Order, or any action taken
      Las Vegas, NV 89135

       (702) 792-9002 (fax)
          (702) 792-3773




                                       14   pursuant to it shall waive or impair any party’s right to assert claims of privilege or work product
                                       15   protection, or the right of any party to object to the relevancy of admissibility of documents or
                                       16   information sought or produced into assert objections to requested discovery on grounds other than
                                       17   Confidential Information. This Protective Order also shall not affect or create any presumption with
                                       18   respect to the right of any party from seeking or obtaining additional protection with respect to any
                                       19   documents, materials, or information where allowed by law.
                                       20           31.      Electronically Stored Information (“ESI”) Document Production Review
                                       21   Process. To expedite document production of ESI from Defendants, the parties, through their
                                       22   respective counsel, have agreed to a primarily “no-eyes-on” document production as to relevancy
                                       23   while still performing a privilege review for ESI which Defendants will be producing subsequent to
                                       24   this Protective Order. The Parties recognize that a substantial portion of the documents that will be
                                       25   produced in This Action were initially produced in In re: Bard IVC Filters Products Liability
                                       26   Litigation, MDL No. 2641, in the United States District Court District of Arizona (“IVC Filter
                                       27   MDL”), pursuant to a “no-eyes-on” document production as to relevancy in order to expedite
                                       28   production in the MDL. As a result, the Receiving Party agrees to make a good faith effort to apply

                                                                                              - 12 -
                                            ACTIVE 46783486v1
                                        1   the terms of this Protective Order consistent with that production. The Parties further agree that any

                                        2   additional document productions in This Action may be made pursuant to this “no-eyes-on”

                                        3   review/ESI production process (the “Process”).

                                        4           32.     The Parties and their counsel agree to the entry of the Protective Order in This Action,

                                        5   and to the Process, which shall govern the production of documents, materials, and other information,

                                        6   including the substance and content thereof; and use of any such documents, materials, and other

                                        7   information during discovery, in conjunction with court filings or hearings, during any other pre-trial

                                        8   activity, and during trial. The Parties and their counsel have also agreed that all ESI produced by

                                        9   Defendants pursuant to the Process will be subject to the following terms:
                                       10                   a.     At the time of production, Defendants will identify the documents or ESI as

                                       11                          being produced pursuant to the Process and subject to the restrictions of this
                                       12                          Paragraph (the “Process ESI”).
10845 Griffith Peak Drive, Suite 600
     Greenberg Traurig, LLP




                                       13                   b.     Nothing in this Protective Order shall prevent the use of any Process ESI in
      Las Vegas, NV 89135

       (702) 792-9002 (fax)
          (702) 792-3773




                                       14                          other actions brought by the Plaintiff’s counsel, so long as a substantially
                                       15                          comparable protective order is entered in those other actions.
                                       16                   c.     Prior to using any document or ESI from the Process ESI as part of a filing, at
                                       17                          a deposition, or at a trial or hearing in this matter, Plaintiffs shall make a good
                                       18                          faith effort to identify whether the document or ESI contains any information
                                       19                          that is subject to redaction under Paragraphs 33-34 (“Redaction
                                       20                          Requirements”) of this Protective Order and corresponding Exhibit C
                                       21                          (“Redaction Protocol”) and to redact any such information in accordance with
                                       22                          this Order and redaction protocol.
                                       23                   d.     Defendants shall independently have the right to identify any documents or
                                       24                          ESI from the Process ESI, including documents identified by Plaintiffs
                                       25                          pursuant to Subparagraph 32.c. above, as subject to the Redaction
                                       26                          Requirements and Redaction Protocol and to require the redaction of the
                                       27                          information set forth therein; in that event, Defendants shall provide Plaintiffs
                                       28                          with a redacted version of the subject documents or ESI with the same

                                                                                             - 13 -
                                            ACTIVE 46783486v1
                                        1                        production Bates number(s) and Plaintiffs shall destroy any unredacted copies

                                        2                        or versions of the document that they possess.

                                        3                   e.   Defendants shall have the right to identify any document, file, or other form

                                        4                        of ESI produced pursuant to the Process as both being irrelevant to the matters

                                        5                        in dispute in this case and containing trade secret or other confidential

                                        6                        information and to “claw back” such ESI or documents from the production.

                                        7                        After Plaintiffs use a document or ESI from the Process ESI as part of a filing,

                                        8                        at a deposition, or at a trial or hearing in this matter, Defendants shall have

                                        9                        thirty (30) days to seek claw back of the particular document pursuant to this
                                       10                        Paragraph; this latter requirement does not apply to Process ESI that has not
                                       11                        been used by Plaintiffs as part of a filing, at a deposition, or at a trial or hearing
                                       12                        in this matter, which may be clawed back at any time.
10845 Griffith Peak Drive, Suite 600
     Greenberg Traurig, LLP




                                       13                   f.   Plaintiffs shall have the right to challenge any designation or claw back by
      Las Vegas, NV 89135

       (702) 792-9002 (fax)
          (702) 792-3773




                                       14                        Defendants under Subparagraphs 32.d. or 32.e. above by submission of the
                                       15                        ESI or document to the Court under seal, and any filings that refer to the
                                       16                        protected substance of the ESI or document must, likewise, be made under
                                       17                        seal.
                                       18                   g.   i.      The production in This Action, use in This Action, or any other
                                       19                        disclosure in This Action of the substance or content of documents, materials,
                                       20                        or other information that is protected by the attorney-client privilege, work-
                                       21                        product protection, or any other privilege or protection shall not amount to
                                       22                        waiver of the privilege and/or protection in This Action, or in any other federal
                                       23                        or state proceeding, and Plaintiff and Plaintiff’s counsel stipulate that they will
                                       24                        not argue in any other action or proceeding, whether in federal or state court,
                                       25                        that the production, use, or other disclosure of such documents, materials, or
                                       26                        other information in This action constitutes waiver of the privilege or
                                       27                        protection.
                                       28   ///

                                                                                            - 14 -
                                            ACTIVE 46783486v1
                                        1                          ii.    If the Receiving Party identifies a document, material, or other

                                        2                          information that reasonably appears to be protected by any privilege or other

                                        3                          protection, they shall promptly notify the Supplying Party in writing. If the

                                        4                          Supplying Party determines that the document, material, or other information

                                        5                          is privileged or otherwise protected, it shall make such an assertion in writing

                                        6                          within 30 days of receipt of notification. After being notified, the Receiving

                                        7                          Party must promptly return, sequester, or destroy the specified information

                                        8                          and any copies it has; must not use or disclose the information until the claim

                                        9                          is resolved; must take reasonable steps to retrieve the information if the party
                                       10                          disclosed it before being notified; and may promptly present the information
                                       11                          to the court under seal for a determination of the claim. Failure to assert the
                                       12                          privilege or protection within 30 days of receipt of notification shall amount
10845 Griffith Peak Drive, Suite 600
     Greenberg Traurig, LLP




                                       13                          to waiver of any privilege or protection only of the document, material, or
      Las Vegas, NV 89135

       (702) 792-9002 (fax)
          (702) 792-3773




                                       14                          other information identified in the notification.
                                       15           Unless waived under subsection (ii) above, at any time, a party that produces any document,
                                       16   material, or other information that it believes to be protected by the attorney-client privilege, work-
                                       17   product protection, or any other privilege or protection may assert the privilege or protection in
                                       18   writing. After being notified, the Receiving Party must promptly return, sequester, or destroy the
                                       19   specified information and any copies it has; must not use or disclose the information until the claim
                                       20   is resolved; must take reasonable steps to retrieve the information if the party disclosed it before
                                       21   being notified; and may promptly present the information to the court under seal for a determination
                                       22   of the claim.
                                       23                   h.     To the extent that the documents or ESI produced pursuant to the Process
                                       24                          contain any adverse event reporter names or information of a patient who is
                                       25                          not a party to this litigation and which would otherwise be redacted in
                                       26                          accordance with the Redaction Requirements of this Protective Order,
                                       27                          Plaintiffs and their counsel and agents shall not contact the patient or reporter
                                       28                          of an adverse event unless and until the parties go through the processes

                                                                                            - 15 -
                                            ACTIVE 46783486v1
                                        1                          outlined in Subparagraphs 32.e. and 32.g. above with respect to redaction of

                                        2                          information and this Court determines the information is not subject to

                                        3                          redaction.

                                        4           33.     Redaction of Adverse Event Reporter, HIPAA, and Other Information Pursuant

                                        5   to Exhibit C. Defendants have produced in the IVC Filter MDL and may produce in This Action

                                        6   additional and updated adverse event reports and complaint files maintained pursuant to 21 U.S.C.

                                        7   § 360i, 21 C.F.R. § 803.18 and 21 C.F.R. § 820.1-.250, as well as documents relating to those adverse

                                        8   events and complaint files. To the extent that Defendants are able to identify whether these reports

                                        9   and complaint files relate to the Plaintiff at the time they are produced in This Action, the parties and
                                       10   their respective counsel have consented to and agreed that the Defendants shall refrain from redacting
                                       11   the following identifiable information, as defined in 21 C.F.R. § 20.63(f), in the below circumstance:
                                       12                   a.     Identifiable information of the Plaintiff in this litigation shall not be redacted,
10845 Griffith Peak Drive, Suite 600
     Greenberg Traurig, LLP




                                       13                          pursuant to 21 C.F.R. § 20.63(f)(1)(iii).
      Las Vegas, NV 89135

       (702) 792-9002 (fax)
          (702) 792-3773




                                       14           Otherwise, in accordance with 21 C.F.R. § 20.63(f) and other applicable laws, statutes, and
                                       15   regulations, the Defendants shall only redact such information as is set forth in the agreed Redaction
                                       16   Protocol attached to this Protective Order as Exhibit C, and Plaintiffs shall have the right to object
                                       17   to any redactions made.
                                       18           The parties acknowledge that this Stipulated Order is intended to and does satisfy the written
                                       19   consent requirement of the federal regulations.
                                       20                   a.     Any documents containing any reporter or personal identifying information
                                       21                          shall be designated and branded as confidential in accordance with this Order.
                                       22                          To the extent that any adverse event reporter information or patient
                                       23                          information belonging to any individual or entity who is not a party to this
                                       24                          litigation is disclosed, because such information is not required to be redacted
                                       25                          in accordance with this Protective Order (see Paragraph 29-30), the Receiving
                                       26                          Party and their counsel and agents shall not contact the patient or reporter
                                       27                          involved in an adverse event.
                                       28

                                                                                              - 16 -
                                            ACTIVE 46783486v1
                                        1                   b.     Any additional documents or ESI Defendants produce in This Action will be

                                        2                          produced subject to this Order and marked Confidential. Thus, any documents

                                        3                          or ESI containing any adverse event reporter, personal identifying

                                        4                          information, or any other information protected from disclosure as described

                                        5                          in Exhibit C shall continue to be treated as confidential in accordance with

                                        6                          this Order.

                                        7           34.     If the Receiving Party intends to file with the Court, use at a deposition, or otherwise

                                        8   disclose a document to a nonparty (consistent with the terms of this Order), the Receiving Party shall

                                        9   make a good faith effort to redact that document consistent with Exhibit C prior to such disclosure.
                                       10   After such filing or other use, the Supplying Party shall have fifteen (15) days to provide the
                                       11   Receiving Party with an amended copy of the document with any additional redactions it deems
                                       12   necessary pursuant to Exhibit C. If an amended copy is provided, the Receiving Party will ensure
10845 Griffith Peak Drive, Suite 600
     Greenberg Traurig, LLP




                                       13   that the original copy is replaced with the amended copy in the court filing or deposition.
      Las Vegas, NV 89135

       (702) 792-9002 (fax)
          (702) 792-3773




                                       14           35.     Each party shall retain all rights and remedies available to it under the law for the
                                       15   enforcement of this Protective Order against anyone who violates it.
                                       16           36.     Nothing in this Protective Order shall be construed to prevent this Court from
                                       17   disclosing any facts the Court relies upon in making any findings or issuing any ruling, order,
                                       18   judgment, or decree.
                                       19           Within thirty (30) days of any information that has been claimed as Confidential Information
                                       20   being de-designated or made publicly available, the Supplying Party shall provide notice of the
                                       21   Confidential Information that has been de-designated and/or made publicly available. Such notice
                                       22   shall be made by identifying bates numbers or by other means such as identifying categories of
                                       23   information where the identification of bates numbers are not possible or not feasible. Publicly
                                       24   available includes documents that have been filed with any court or entered as an exhibit during trial
                                       25   not under seal, provided, however that the Supplying Party is not required to provide notice of de-
                                       26   designation with regard to such documents until any motion or request to seal those documents is
                                       27   denied. This paragraph only applies to the extent that the Supplying Party knew or should have
                                       28   ///

                                                                                             - 17 -
                                            ACTIVE 46783486v1
                                        1   known that the information claimed as Confidential Information was de-designated or made publicly

                                        2   available.

                                        3           Respectfully submitted this 24th day of October 2019.
                                        4
                                              FLEMING NOLEN & JEZ, LLP                         GREENBERG TRAURIG, LLP
                                        5
                                              By: /s/ Rand P. Nolen                            By: /s/ Eric W. Swanis
                                        6
                                                  RAND P. NOLEN, ESQ.                              ERIC W. SWANIS, ESQ.
                                        7         2800 Post Oak Boulevard                          Nevada Bar No. 6840
                                                  Suite 4000                                       10845 Griffith Peak Drive, Suite 600
                                        8         Houston, Texas 77056-6109                        Las Vegas, Nevada 89135
                                                  rand_nolen@fleming-law.com                       swanis@gtlaw.com
                                        9
                                              WETHERALL GROUP, LTD.                                 CASEY SHPALL, ESQ.
                                       10                                                           Admitted Pro Hac Vice
                                              By: /s/ Peter C. Wetherall, Esq.                     GREGORY R. TAN, ESQ.
                                       11        PETER C. WETHERALL, ESQ.                           Admitted Pro Hac Vice
                                                 Nevada Bar No. 4414                               1144 15th Street, Suite 3300
                                       12
                                                 9345 W. Sunset Road, Suite 100                    Denver, Colorado 80202
10845 Griffith Peak Drive, Suite 600




                                                 Las Vegas, Nevada 89148                           shpallc@gtlaw.com
     Greenberg Traurig, LLP




                                       13
      Las Vegas, NV 89135

       (702) 792-9002 (fax)




                                                 pwetherall@wetherallgroup.com                      tangr@gtlaw.com
          (702) 792-3773




                                       14
                                                  Counsel for Plaintiff                            Counsel for Defendants
                                       15

                                       16

                                       17

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28

                                                                                          - 18 -
                                            ACTIVE 46783486v1
                                        1                           IN THE UNITED STATES DISTRICT COURT

                                        2                                 FOR THE DISTRICT OF NEVADA

                                        3
                                             CRISS L. ROGERS,                                        CASE NO. 2:19-cv-01581-APG-NJK
                                        4
                                                                           Plaintiff,
                                        5
                                                     v.                                                                ORDER
                                        6

                                        7    C. R. BARD, INC.; BARD PERIPHERAL
                                             VASCULAR, INCORPORATED,
                                        8
                                                                            Defendants.
                                        9
                                       10

                                       11           Based upon the Stipulated Protective Order filed concurrently herewith and GOOD CAUSE
                                       12
10845 Griffith Peak Drive, Suite 600




                                            APPEARING therefore,
     Greenberg Traurig, LLP




                                       13
      Las Vegas, NV 89135

       (702) 792-9002 (fax)
          (702) 792-3773




                                                    IT IS HEREBY ORDERED that the meanings and provisions contained in the Stipulated
                                       14
                                            Protective Order concerning the use and/or disclosure of Confidential Information shall control all
                                       15

                                       16   documents produced pursuant to this Order and shall be effective as to all parties for the purposes of

                                       17   this litigation.

                                       18           IT IS SO ORDERED.
                                       19           Dated this ____      October
                                                                25 of _________________, 2019.
                                       20

                                       21

                                       22
                                                                                                 ________________________________
                                       23                                                        NANCY J. KOPPE
                                                                                                 UNITED STATES MAGISTRATE JUDGE
                                       24

                                       25

                                       26

                                       27

                                       28

                                                                                            - 19 -
                                            ACTIVE 46783486v1
EXHIBIT A
                                        1                                                EXHIBIT A

                                        2
                                                                    IN THE UNITED STATES DISTRICT COURT
                                        3
                                                                          FOR THE DISTRICT OF NEVADA
                                        4
                                            CRISS L. ROGERS,                                         CASE NO. 2:19-cv-01581-APG-NJK
                                        5
                                                                            Plaintiff,
                                        6
                                                     v.                                                    AGREEMENT TO MAINTAIN
                                        7                                                                     CONFIDENTIALITY
                                        8   C. R. BARD, INC.; BARD PERIPHERAL
                                            VASCULAR, INCORPORATED,
                                        9
                                                                             Defendants.
                                       10

                                       11           I, ______________________ (Name), have been given and have read a copy of the Protective
                                       12   Order, dated _______________, 20__ in the case of Criss L. Rogers v. C. R. Bard, Inc., et al., Case
10845 Griffith Peak Drive, Suite 600
     Greenberg Traurig, LLP




                                       13   No. 2:19-cv-01581-APG-NJK, pending in the United States District Court District of Nevada.
      Las Vegas, NV 89135

       (702) 792-9002 (fax)
          (702) 792-3773




                                       14           I understand and will strictly adhere to the contents of said Order. I understand that produced
                                       15   material disclosed to me is subject to the Order of this Court and that I am prohibited from copying,
                                       16   disclosing or otherwise using such material except as provided by said court Order. I understand that
                                       17   my unauthorized disclosure of any “Confidential Information” or contact of a patient or reporter of
                                       18   an adverse event may constitute contempt of court and I agree to be personally subject to the
                                       19   jurisdiction of this Court for the purpose of enforcing my obligations under this Agreement, the
                                       20   Order, and any contempt proceeding that may be instituted for my violation of the terms of this
                                       21   Agreement to Maintain Confidentiality and the Protective Order. I also understand that my signature
                                       22   on this “Agreement to Maintain Confidentiality,” indicating my agreement to be bound by the terms
                                       23   of this Protective Order, is required before I may be allowed to receive and review any produced
                                       24   document and materials that are designated as “Confidential Information.”
                                       25   Date: _______________                          Print Signature: _________________________
                                       26                                                  Signature: _____________________________
                                       27

                                       28

                                                                                            - 20 -
                                            ACTIVE 46783486v1
EXHIBIT B
                                        1                                               EXHIBIT B

                                        2
                                                                    IN THE UNITED STATES DISTRICT COURT
                                        3
                                                                          FOR THE DISTRICT OF NEVADA
                                        4
                                            CRISS L. ROGERS,                                            CASE NO. 2:19-cv-01581- APG-NJK
                                        5
                                                                           Plaintiff,
                                        6
                                                     v.                                                   ACKNOWLEDGMENT OF
                                        7                                                               DESTRUCTION OR RETURN OF
                                        8   C. R. BARD, INC.; BARD PERIPHERAL                           CONFIDENTIAL INFORMATION
                                            VASCULAR, INCORPORATED,
                                        9
                                                                            Defendants.
                                       10

                                       11           I, ______________________ (Name), am over the age of 18 years and am a resident of
                                       12   ________________ County, _______________. I make this Declaration based upon my personal
10845 Griffith Peak Drive, Suite 600
     Greenberg Traurig, LLP




                                       13   knowledge, and I am competent to testify to the matters stated herein.
      Las Vegas, NV 89135

       (702) 792-9002 (fax)
          (702) 792-3773




                                       14           I have requested and received from _______________ all of the “Confidential Information”
                                       15   contained in materials, transcripts, and other things within the scope of this Protective Order and
                                       16   produced in this case, Criss L. Rogers v. C. R. Bard, Inc., et al., Case No. 2:19-cv-01581-APG-NJK,
                                       17   pending in the United States District Court District of Nevada.
                                       18           I have either destroyed or have attached hereto all of the “Confidential Information”
                                       19   contained in the materials, transcripts, and other things within the scope of this Protective Order
                                       20   including those materials which were returned to me by the experts and consultants mentioned above
                                       21   in accordance with the preceding paragraph, and as described in the Protective Order related to this
                                       22   matter. Notwithstanding the foregoing provisions of this paragraph, the Receiving Party may
                                       23   maintain its privileged communications, work product, Confidentiality Agreements and
                                       24   Acknowledgments pursuant to the Protective Order, materials required to be retained pursuant to the
                                       25   applicable law, and all court-filed documents even though they contain “Confidential Information,”
                                       26   but such materials shall remain subject to the terms of this Protective Order.
                                       27   ///
                                       28   ///

                                                                                            - 21 -
                                            ACTIVE 46783486v1
                                        1           I declare under penalty of perjury under the laws of ___________________________ that

                                        2   the foregoing is true and correct.

                                        3   Date: _______________                     Print Signature: _________________________

                                        4                                             Signature: _____________________________

                                        5

                                        6

                                        7

                                        8

                                        9
                                       10

                                       11

                                       12
10845 Griffith Peak Drive, Suite 600
     Greenberg Traurig, LLP




                                       13
      Las Vegas, NV 89135

       (702) 792-9002 (fax)
          (702) 792-3773




                                       14

                                       15

                                       16

                                       17

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28

                                                                                        - 22 -
                                            ACTIVE 46783486v1
EXHIBIT C
                                        1                                                  EXHIBIT C
                                                                                        Redaction Protocol
                                        2

                                        3
                                                 1)       Redactions under the Health Insurance Portability Act of 1996 (HIPAA) and under 21
                                        4
                                                          CFR 20.63, redact the following:
                                        5

                                        6   1)         Redact the following for the patient, relatives, household members, or employers:

                                        7        (1)      Names

                                        8                 •   Names of the individuals associated with the corresponding health information (i.e.,
                                        9                     the subjects of the records) and of their relatives, employers, and household members
                                       10                     are redacted. Do not redact doctors, nurses, etc. for HIPAA.
                                       11        (2)      County, City and Street address and last two digits of zip code
                                       12                 •   DO NOT REDACT COUNTRY, STATE, OR FIRST THREE DIGITS OF ZIP
10845 Griffith Peak Drive, Suite 600
     Greenberg Traurig, LLP




                                       13                     CODE.
      Las Vegas, NV 89135

       (702) 792-9002 (fax)
          (702) 792-3773




                                       14                 •   Washington, DC is considered a state for HIPAA redaction purposes.
                                       15        (3)      Birthdates and dates of death
                                       16                 •   DO NOT REDACT THE YEAR
                                       17        (4)      Telephone numbers
                                       18        (5)      Fax numbers
                                       19        (6)      Email addresses
                                       20        (7)      Social security numbers (even if it is only a portion, or the full number but most is X’d
                                       21                 out – redact it all)
                                       22        (8)      Medical record numbers, Accession Numbers, EMR (Electronic Medical Record
                                       23                 Number), PHR (Personal Health Record), PMR (Personal Medical Record), Clinical Trial
                                       24                 Record Numbers
                                       25        (9)      Health plan beneficiary numbers, Group Policy IDs, Policy Numbers, etc. (but not the
                                       26                 name or address of insurance companies)
                                       27        (10)     Account numbers
                                       28        (11)     Certificate/license numbers

                                                                                              - 23 -
                                            ACTIVE 46783486v1
                                        1        (12)     Vehicle identifiers (license plate numbers, VINs, etc.)

                                        2        (13)     Serial numbers of devices

                                        3        (14)     URLs, folder paths, file locations (if they include anything like the patient ID, or the

                                        4                 patient’s employer)

                                        5        (15)     IP Addresses

                                        6        (16)     Biometric identifiers such as fingerprints, patient chart barcodes

                                        7        (17)     Full face images (not side profiles)

                                        8        (18)     Any other unique identifier

                                        9                 •     This can include anything that is unique enough to identify the person “President of
                                       10                       the United States”, “current Provost of the University of Tennessee”, “first man to
                                       11                       walk on the moon”, “first heart transplant recipient”
                                       12        NOT REDACTED:
10845 Griffith Peak Drive, Suite 600
     Greenberg Traurig, LLP




                                       13                 •     Bard Complaint IDs
      Las Vegas, NV 89135

       (702) 792-9002 (fax)
          (702) 792-3773




                                       14                 •     Information about a person who has been dead 50 years or more
                                       15                 •     Autopsy reports
                                       16

                                       17   2)         Redactions of Reporter Information - 21 CFR 20.63

                                       18              The names, address (including city, state, and country), of any reporter (except if it is a Bard

                                       19   Employee or FDA representative), including the names of:

                                       20        (1)      Names of any doctor, nurse, intern, or employee of the reporter institution. This includes

                                       21                 initials.

                                       22        (2)      Name of the hospital/institution.

                                       23        (3)      All geographic information including city, state, country, zip code, etc.

                                       24        (4)      Phone numbers, fax numbers, or pager numbers for the institution, doctor, etc.

                                       25        (5)      Email addresses, websites for the hospital, etc.

                                       26                 •     Bard Employees are not redacted because not considered voluntary reporters
                                       27                 •     If reporter is an attorney or law firm subject to parties’ stipulation regarding
                                       28                       redaction, do not redaction, do not redact the attorney/law firm as the reporter.

                                                                                                 - 24 -
                                            ACTIVE 46783486v1
